Motion Denied; Order filed June 26, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-01043-CR
                                ____________

                          TONY MERLOS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2011R-0105


                                     ORDER

      Appellant is represented by appointed counsel, Calvin Garvie. Appellant’s
brief was originally due March 12, 2014. We granted a total of 90 days extension
of time to file appellant’s brief until June 12, 2014. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On June 23, 2014, counsel filed a further request
for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Calvin Garvie to file a brief with the clerk of this
Court on or before July 7, 2014. If counsel does not timely file appellant’s brief as
ordered, the Court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Boyce, Busby, and Wise.